United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-3618
                                   ___________

Eric Clausen,                         *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * District of North Dakota.
National Geographic Society;          *
National Geographic Society Education *       [UNPUBLISHED]
Foundation; North Dakota Geography *
Education Fund; North Dakota          *
Geographic Alliance,                  *
                                      *
            Appellees.                *
                                ___________

                             Submitted: June 3, 2010
                                Filed: June 7, 2010
                                 ___________

Before LOKEN, BYE, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

      Eric Clausen appeals the district court’s1 adverse grant of judgment on the
pleadings in his Title IX and state law action.
      Following careful de novo review of the record, see Clemons v. Crawford, 585
F.3d 1119, 1124 (8th Cir. 2009), we conclude that Clausen failed to state a Title IX

      1
       The HONORABLE DANIEL L. HOVLAND, United States District Judge for
the District of North Dakota.
claim of gender discrimination or retaliation, and failed to plead a claim of actual or
constructive fraud under North Dakota law. Accordingly, we affirm for the reasons
set forth in the district court’s order. See 8th Cir. R. 47B.
                          ______________________________




                                         -2-